Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the deflection means being “a ring” as claimed in claim 4, and the deflection means having “an arc-shaped design” as claimed in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:
“dispersing lubricating oil” in line 7 should be --dispersing a lubricating oils--( the lubricating oil is later referenced);
“off by seals” in line 11 should be --off by a plurality of seals-- (the seals are later referenced);
“in such a manner that” in line 14 should be --such that--;
“lubricating oil” in line 14 should be --the lubricating oil--;
“in such a manner that” in line 18 should be --such that--;
“in such a manner that” in line 21 should be --such that--;
“a radial and an axial directional component” in lines 22-23 should be --a radial directional component and an axial directional component--;
“the opposite direction” in line 23 should be --an opposite direction--.
Claim 2 is objected to because “lubricating oil” in line 8 should be --the lubricating oil--.
Claim 3 is objected to because “the bearing housing wall” in lines 2-3 should be --a wall of the bearing housing--.
Claim 11 is objected to because “the enlargement of the cross section” in line 2 should be -- 
Claim 13 is objected to because of the following informalities:
“the range” in line 4 should be --a range--;
“the range” in line 7 should be --a range--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“slinger element” in claims 1-2, 7-9, and 11 -- “slinger element 10” (see Para 38 and Figs. 1-2);
“deflection means” in claims 1-6, 9, 11, and 21-22 -- “deflection means 14” (see Para 39 and Figs. 1-2)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-7, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gee et al. (U.S. 2010/0196140).
Re claim 1:
Gee discloses a turbocharger (see Fig. 1 and Para 22 - “a conventional turbocharger”) comprising: 
a bearing device (3, central bearing housing - Para 29; 13, journal bearing - Para 31; 14, journal bearing - Para 31; 15 - thrust bearing - Para 31 (person having ordinary skill in the art would recognize elements 3, 13, 14, and 15 collectively as a type of bearing device)) which is arranged between a compressor (2, compressor - Para 29) and a turbine (1, turbine - Para 29) and which is designed to support a shaft (8, shaft - Para 29)(see Fig. 1 - element 3 is shown arranged between elements 2 and 1 and elements 13/14/15 are shown supporting element 8 as described in Para 31), said bearing device (3/13/14/15) having a bearing housing (3, central bearing housing - Para 29) in which an oil-lubricated bearing (13, journal bearing - Para 31 (a type of oil-lubricated bearing as described in Paras 31 and 34)) for supporting the shaft (8) is arranged (see Fig. 1 - element 13 is shown arranged in element 3), 
wherein the shaft (8) has a slinger element (32, oil slinging groove - Para 37) extending in a circumferential direction (see Fig. 3 and Para 37 - “annular groove 32”) for centrifugally dispersing lubricating oil (Para 38), 
wherein the bearing housing (3) has an oil drainage channel (31, oil drain hole - Para 35) for discharging the lubricating oil from the bearing housing (3) (Para 35 - “…oil… drains back to the engine crank case via an oil drain hole 31…”), 
wherein an inner region (Fig. 3 (a type of inner region of element 3 is shown in the view of Fig. 3)) of the bearing housing (3) forms an oil delimitation chamber (28, annular oil return groove - Para 34 (a type of oil delimitation chamber as shown in Fig. 3)) which is sealed off by seals (21, seal ring - Para 32 (a plurality as described in Para 50)) arranged between the shaft (8) and the bearing housing (3)(see Fig. 3 - element 21 is shown arranged between element 19 (which is integral with element 8 per Para 32) and element 3 and is shown sealing element 28), 
wherein the oil delimitation chamber (28) has a deflection means (33, side surface - Para 38 (a type of oil deflection means as shown in Fig. 3 and as described in Para 38)) which is formed in such a manner that, during operation of the turbocharger, lubricating oil that is centrifugally dispersed by the slinger element (32) is deflected by the deflection means and is conducted in an opposite direction to the seals (21)(see Fig. 3 and Para 38 - “…the oil will be projected on to a side surface 33 of the oil groove 28 remote from the passage 20 and thus the likelihood of oil flowing back towards the passage 20 is greatly reduced…” (element 21 is in element 0 as shown in Fig. 3)), 
wherein the oil delimitation chamber (28) is formed near the slinger element (32) in such a manner that the lubricating oil centrifugally dispersed by the slinger element (32) during operation of the turbocharger can be transferred straight from said slinger element (32) to the deflection means (33)(see Fig. 3 and Para 38 - element 28 is shown formed near element 32 such that the projected oil from element 32 described in Para 38 is transferred straight to element 33), and
wherein the slinger element (32) is formed in such a manner that the lubricating oil sprayed away from the slinger element has a radial and an axial directional component (Para 38 - “…oil reaching the boss 19 and entering the oil slinging groove 32 is projected not only radially away from the shaft 8, but also axially away from the passage 20…”), wherein the axial directional component runs in the opposite direction to the seals (21)(see Fig. 3 and Para 38 - “…axially away from passage 20”). Page 3 of 10U.S. Appl. 17/286,476 

    PNG
    media_image1.png
    583
    554
    media_image1.png
    Greyscale

wherein the slinger element is formed in such a manner that the lubricating oil sprayed away from the slinger element has a radial and an axial directional component, wherein the axial directional component runs in the opposite direction to the sealsRe claim 2:
Gee Gee discloses the turbocharger (see Fig. 1 and Para 22 - “a conventional turbocharger”) of claim 1 (as described above), wherein the oil delimitation chamber (28) is delimited towards the shaft (8) in a portion (Modified Fig. 3 above - A (person having ordinary skill in the art would recognize element A as a type of portion of element 8 which is arranged axially alongside element 32)) of the shaft (8) arranged axially alongside the slinger element (32) by a bearing flange (26, circlip - Para 34 (a type of flange as shown in Fig. 3)) connected to the bearing housing (3)(see Modified Fig. 3 above - element 28 is shown delimited towards element 8 at element A by element 26 which is shown connected to element 3) wherein the oil delimitation chamber (28) has a collection channel (Modified Fig. 3 above - B (person having ordinary skill in the art would recognize element B as a type of collection channel)) for intercepting the lubricating oil received from the deflection means (33)(see Modified Fig. 3 above and Para 38 - element B shown capable of intercepting the oil referenced in Para 38), wherein the collection channel (Modified Fig. 3 above - B) has at least one wall element (30, annular face - Para 34 (see Modified Fig. 3 above - element 30 is shown as a type of wall element of element B)) to prevent the lubricating oil diverted by the deflection means (33) from running back in a direction of the seals (21)(see Modified Fig. 3 above and Para 38 - element 30 is shown capable of preventing the oil referenced in Para 38 from running back to element 21), and wherein the collection channel (Modified Fig. 3 above - B) is formed to conduct lubricating oil from the collection channel (32) into the oil drainage channel (31) when the turbocharger is operating (see Modified Fig. 3 above and Para 35 - “…As the turbo charger shaft 8 rotates, oil reaching the annular face 30 is radially dispelled and propelled from the face 30 of the boss 19 is into the oil groove 28 from which it drains back to the engine crank case via an oil drain hole 31…”).
Re claim 3:
Gee discloses the turbocharger (see Fig. 1 and Para 22 - “a conventional turbocharger”) of claim 1 (as described above), wherein the deflection means (33) is an integrated constituent of the bearing housing wall (see Fig. 3 and Para 34 - “…annular oil return groove 28 is radially recessed into the bearing housing wall…” (element 33 is part of element 28 as shown in Fig. 3 and as described in Para 38)).
Re claim 6:
Gee discloses the turbocharger (see Fig. 1 and Para 22 - “a conventional turbocharger”) of claim 1 (as described above), wherein the deflection means (33) has an arc-shaped design (see Fig. 3 - element 33 is shown with a type of arc-shaped design).
Re claim 7:
Gee discloses the turbocharger (see Fig. 1 and Para 22 - “a conventional turbocharger”) of claim 1 (as described above), wherein the slinger element (32) is a shaft shoulder (see Fig. 3 at element 32 (person having ordinary skill in the art would recognize element 32 is shown as a type of shaft shoulder)).
Re claim 15:
Gee discloses the turbocharger (see Fig. 1 and Para 22 - “a conventional turbocharger”) of claim 1 (as described above), further comprising a screen (39, annular rim - Para 37 (a type of screen as shown in Figs. 3 and 4)) which is arranged to shield the seals (21) from lubricating oil spray in a region below the shaft (8)(see Figs. 3 and 4 - element 39, identified in Fig. 4, is shown in Fig. 3 in a region below element 8 and arranged to perform the function described in Para. 38 - “…thus the likelihood of oil flowing back towards the passage 20 is greatly reduced…”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gee et al. (U.S. 2010/0196140), as applied to claim 1 above, in view of Asano et al. (U.S. 4,664,605).
Re claim 4:
Gee discloses the turbocharger (see Fig. 1 and Para 22 - “a conventional turbocharger”) of claim 1 (as described above).
Gee fails to disclose wherein the deflection means is a ring inserted in the oil delimitation chamber.
Asano teaches wherein a deflection means (15A, deflector - Col. 4, Line 20) is a ring (see Fig. 4 - element 15A is shown as a type of ring) inserted in an oil delimitation chamber (16, seal chamber - Col. 2, Line 64 (a type of oil delimitation chamber as shown in Fig. 5))(see Fig. 5 - element 15A is shown inserted in element 16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the deflection means of Gee after that of Asano (by including the deflection means of Asano in the oil delimitation chamber of Gee) for the advantage of allowing oil to smoothly flow to the drain with decreased production of foam (Asano; Col. 4, Line 65 - Col. 5, Line 3).
Claims 1, 5, 8-9, 11-13, and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kocher (U.S. 2015/0337721) in view of Gee et al. (U.S. 2010/0196140).

    PNG
    media_image2.png
    598
    625
    media_image2.png
    Greyscale

Re claim 1:
Kocher discloses a turbocharger (120, turbocharger - Para 18) comprising: 
a bearing device (700, assembly - Para 51 (a type of bearing device as shown in Fig. 7 and as described in Para 51 - “…assembly 700 includes…a bearing cartridge 330…”)) which is arranged between a compressor and a turbine (see Figs. 3, 7, and Para 41 - “…the center housing 350 is shown as including a compressor side 351, a turbine side 353…”) and which is designed to support a shaft (320, shaft - Para 51)(see Fig. 7 - element 330 is shown supporting element 320), said bearing device (700) having a bearing housing (350, center housing - Para 51 (a type of bearing housing as shown in Fig. 7)) in which an oil-lubricated bearing (330, bearing cartridge - Para 51 (a type of oil-lubricated bearing as shown in Fig. 7 and see Para 59 - “…lubricant that is ejected…from the bearing cartridge…”)) for supporting the shaft (320) is arranged (see Fig. 7 - element 330 is shown supporting element 320 and arranged within element 350), 
wherein the shaft (320) has a slinger element (910, lubricant slinger - Para 53) extending in a circumferential direction (see Figs. 7 and 9 - element 910 is shown extending in a circumferential direction) for centrifugally dispersing lubricating oil (see Fig. 7 and Paras. 58-59), 
wherein the bearing housing (350) has an oil drainage channel (360, lubricant cavity - Para 41; 379, lubricant outlet opening - Para 41 (person having ordinary skill in the art would recognize elements 360 and 379 collectively as a type of oil drainage channel)) for discharging the lubricating oil from the bearing housing (350)(see Figs. 3, 7 and Para 41 - “…lubricant outlet…”), 
wherein an inner region (Modified Fig. 7 above - A (person having ordinary skill in the art would recognize element A as a type of inner region of element 350)) of the bearing housing (350) forms an oil delimitation chamber (Modified Fig. 7 above - B (person having ordinary skill in the art would recognize element B as a type of oil delimitation chamber)) which is sealed off by seals (920, seal element - Para 76 (a plurality of seals as described in Para 60 - “…one or more seal elements…”)) arranged between the shaft (320) and the bearing housing (350)(see Modified Fig. 7 above and Fig. 11 - element B identified in Modified Fig. 7 above is shown sealed by element 920 (shown in Modified Fig. 7 but not numbered, see Fig. 11) which is shown arranged between element 320 and element 350), 
wherein the oil delimitation chamber (Modified Fig. 7 above - B) has a deflection means (Modified Fig. 7 above - C (person having ordinary skill in the art would recognize element C as a type of deflection means)) which is formed in such a manner that, during operation of the turbocharger (120), lubricating oil that is centrifugally dispersed by the slinger element (910) is deflected by the deflection means (Modified Fig. 7 above - C) and is conducted in an opposite direction to the seals (920)(see Modified Fig. 7 above and Para 58 - “…the rotational motion of the slinger 910 will direct the lubricant at least in part radially outwardly…” (lubricant directed radially from element 910 is shown contacting element C in Modified Fig. 7 such that it will be directed away from element 920 (not numbered in Fig. 7 but shown, see Fig. 11))), 
wherein the oil delimitation chamber (Modified Fig. 7 above - B) is formed near the slinger element (910) in such a manner that the lubricating oil centrifugally dispersed by the slinger element during operation of the turbocharger (120) can be transferred straight from said slinger element to the deflection means (Modified Fig. 7 above - C)(see Modified Fig. 7 above and Para 58 - “…the rotational motion of the slinger 910 will direct the lubricant at least in part radially outwardly…” (element B is shown in Modified Fig. 7 above formed near element 910 such that the radially directed lubricant referenced in Para 58 is transferred straight to element C)), and Page 3 of 10U.S. Appl. 17/286,476 
wherein the slinger element (910) is formed in such a manner that the lubricating oil sprayed away from the slinger element has a radial directional component (Para 58 - “…the rotational motion of the slinger 910 will direct the lubricant at least in part radially outwardly…”).
Kocher fails to disclose wherein the slinger element is formed in such a manner that the lubricating oil sprayed away from the slinger element has an axial directional component, wherein the axial directional component runs in the opposite direction to the seals.
Gee teaches wherein a slinger element (32, oil slinging groove - Para 37) is formed in such a manner that a lubricating oil sprayed away from the slinger element (Para 38 - “…oil reaching the boss 19 and entering the oil slinging groove 32 is projected not only radially away from the shaft 8, but also axially away from the passage 20…”) has a radial and an axial directional component (Para 38 - “…oil reaching the boss 19 and entering the oil slinging groove 32 is projected not only radially away from the shaft 8, but also axially away from the passage 20…”), wherein the axial directional component runs in the opposite direction to seals (21, seal ring - Para 32 (a plurality as described in Para 50))(see Fig. 3 and Para 38 - “…axially away from passage 20”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the slinger element of Kocher after the slinger element of Gee (to thereby give the axial directional component of the lubricant spray of Gee to the lubricant spray of Kocher) for the advantage of reducing the likelihood of oil flowing to the seal to mitigate oil leakage (Gee; Paras 7 and 38).
wherein the slinger element is formed in such a manner that the lubricating oil sprayed away from the slinger element has a radial and an axial directional component, wherein the axial directional component runs in the opposite direction to the sealsRe claim 5:
GeeKocher/Gee teaches the turbocharger (Kocher; 120) of claim 1 (as described above), wherein the deflection means (Kocher; Modified Fig. 7 above - C) has a cone-shaped design (Kocher; see Modified Fig. 7 above - element C is shown with a type of cone-shaped design).
Re claim 8:
Kocher/Gee teaches the turbocharger (Kocher; 120) of claim 1 (as described above), wherein the slinger element (Kocher; 910) is a free-standing slinger disk (Kocher; see Fig. 9 - element 910 is shown as a type of free-standing slinger disk).
Re claim 9:
Kocher/Gee teaches the turbocharger (Kocher; 120) of claim 1 (as described above), wherein a cross section (Kocher; see Modified Fig. 7 above - view of Fig. 7 shows a type of cross section of element B) of the oil delimitation chamber (Kocher; Modified Fig. 7 above - B) is enlarged in a region (Kocher; Modified Fig. 7 above - D (person having ordinary skill in the art would recognize element D as a type of region between element 910 and element C)) between the slinger element (Kocher; 910) and the deflection means (Kocher; Modified Fig. 7 above - C) as a distance from the shaft (Kocher; 320) increases (Kocher; see Modified Fig. 7 above at element D (cross section of element B is shown increasing at element D moving in a direction from element 320 toward element C)).
Re claim 11:
Kocher/Gee teaches the turbocharger (Kocher; 120) of claim 9 (as described above), wherein the enlargement of the cross section of the oil delimitation chamber (Kocher; Modified Fig. 7 above - B) in the region between (Kocher; Modified Fig. 7 above - D) the slinger element (Kocher; 910) and the deflection means (Kocher; Modified Fig. 7 above - C) is formed at least in part by a recess in a bearing flange (Kocher; Modified Fig. 7 above - E (person having ordinary skill in the art would recognize element E as a type of a recess in a bearing flange))(Kocher; see Modified Fig. 7 above at element D (cross section of element B is shown increasing at element D moving in a direction from element 320 toward element C and this is shown formed in part by element E)).
Re claim 12:
Kocher/Gee teaches the turbocharger (Kocher; 120) of claim 1 (as described above), wherein the oil drainage channel (Kocher; 360/379) has a cylindrical region (Kocher; see Fig. 3 at element 379 (a type of cylindrical region is shown in the area at element 379)) near an oil drainage opening (Kocher; 379, lubricant outlet opening - Para 41) in the bearing housing (Kocher; 350)(Kocher; see Fig. 3 - a type of cylindrical region is shown near element 379 which is shown formed in element 350) and has, between the cylindrical region (Kocher; see Fig. 3 at element 379) and the shaft (Kocher; 320), an oil drainage ramp (Kocher; Para 45 - “…surfaces 361, 362, 363, 364, 365…” (see Fig. 4 - person having ordinary skill in the art would recognize elements 361, 362, 363, 364, and 365 collectively as a type of oil drainage ramp)) running obliquely in a direction of the shaft (Kocher; 320)(Kocher; see Figs. 4 and 7 - element 361/362/363/364/365 are shown running obliquely to a direction perpendicular to element 320 (a type of direction of element 320) between the views of Fig. 4 and Fig. 7), through which the oil drainage channel (Kocher; 360/379) is widened in the direction of the shaft (Kocher; 320)(Kocher; see Figs. 4 and 7 - element 360/379 is shown widened through element 361/362/363/364/365 in a direction perpendicular to element 320).
Re claim 13:
Kocher/Gee teaches the turbocharger (Kocher; 120) of claim 12 (as described above).
Kocher discloses in a first ramp region (361 (shown as a type of first ramp region in Fig. 4)) adjacent to the cylindrical region (see Fig. 3 at element 379)(see Fig. 4 - element 361 is shown adjacent to area at element 379), the oil drainage ramp (361, 362, 363, 364, 365) forms a first angle (see Fig. 4 at element 361 (a type of first angle is shown at element 361)) relative to the shaft (320) which falls in the range between 45° and 80°; and 
in a second ramp region (362 (shown as a type of second ramp region in Fig. 4)) adjacent to the first ramp region (361), the oil drainage ramp (361, 362, 363, 364, 365) forms a second angle (see Fig. 4 at element 362 (a type of second angle is shown at element 362)) relative to the shaft (320) which falls in the range between 30° and 45°.
Kocher/Gee fails to disclose the first angle falling in the range between 45° and 80°; nor the second angle falling the range between 30° and 45°.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the first angle of Kocher/Gee fall in the range between 45° and 80° and to have made the second angle of Kocher fall in the range between 30° and 45° since it has been held that "where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device" - Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Kocher would not appear to operate differently with the claimed angles as the angles depicted in Fig. 4 appear to be within the claimed ranges. Further, applicant appears to place no criticality on the ranges claimed, indicating simply that they achieve steepness (Paras 52-53 of the PGPUB of the instant application).
Re claim 16:
Kocher/Gee teaches the turbocharger (Kocher; 120) of claim 12 (as described above).
Kocher discloses a diameter (see Fig. 3 at element 379 (a type of diameter is shown at 379)) of the cylindrical region (see Fig. 3 at element 379) of the oil drainage channel (360/379) relative to a diameter (see Fig. 7 at element 320 (person having ordinary skill in the art would recognize a type of diameter is shown at element 320)) of the shaft (320) of the turbocharger (120).
Kocher/Gee fails to disclose wherein the following equation applies to the diameter of the cylindrical region of the oil drainage channel relative to the diameter of the shaft of the turbocharger:
F/D > 0.7,
where F is the diameter of the cylindrical region of the oil drainage channel and D is the diameter of the turbocharger shaft.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the diameters of Kocher such that they abide to the claimed function since it has been held that "where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device" - Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Kocher would not appear to operate differently with diameters of the cylindrical region and shaft that abide to the claimed function since the ratio of the diameter of the cylindrical region of Kocher to the diameter of the turbocharger shaft of Kocher appears to be above 0.7 as depicted in Fig. 7 of Kocher. Further, applicant appears to place no criticality on the ratio claimed, indicating simply that it is advantageous (Paras 65-66 of the PGPUB of the instant application).
Re claim 17:
Kocher/Gee teaches the turbocharger (Kocher; 120) of claim 12 (as described above).
Kocher discloses a distance (see Fig. 4 at 365 - a type of distance is shown from end of element 365 nearest element 366 to the bore where element 320 extends) of an end (see Fig. 4 at 365 (a person having ordinary skill in the art would recognize a type of end is shown at 365 nearest element 366 which is further from element 379 than element 320)) of the oil drainage ramp (361, 362, 363, 364, 365) further from the oil drainage opening (379) than the shaft (320), a distance (see Fig. 4 at 361 - a type of distance is shown from end of element 361 nearest element 358 to the bore where element 320 extends) of an end (see Fig. 4 at 361 (a person having ordinary skill in the art would recognize a type of end is shown at 361 nearest element 358 which is closer to element 379 than element 320)) of the oil drainage ramp (361, 362, 363, 364, 365) closer to the oil drainage opening (379) than the shaft (320), and a diameter (see Fig. 7 at element 320 (person having ordinary skill in the art would recognize a type of diameter is shown at element 320)) of the shaft (320).
Kocher/Gee fails to disclose wherein, the following equation applies: 
(A+C)/D > 2.7,
where A is the distance of the end of the oil drainage ramp further from the oil drainage opening than the shaft, C is the distance of the end of the oil drainage ramp closer to the oil drainage opening than the shaft, and D is the diameter of the shaft.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the distances such that they abide to the claimed function  since it has been held that "where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device" - Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Kocher would not appear to operate differently with distances such that they abide to the claimed function since the distances of Kocher appear to fit the claimed function as depicted in Fig. 4. Further, applicant appears to place no criticality on the ratio claimed, indicating simply that it is advantageous (Paras 65 and 67 of the PGPUB of the instant specification).
Re claim 18:
Kocher/Gee teaches the turbocharger (Kocher; 120) of claim 12 (as described above).
Kocher discloses a diameter of a trapped oil damper gap (see Fig. 7 at element 916 (a person having ordinary skill in the art would recognize a type of diameter of a trapped oil damper gap is shown at element 916)) and an outer diameter of a radial bearing (see Fig. 7 at element 336 (a person having ordinary skill in the at would recognize a type of outer diameter of a radial bearing is shown at element 336)) of the turbocharger (120).
Kocher/Gee fails to disclose wherein the following equation applies:
G/H < 1,
where G is the diameter of a trapped oil damper gap and H is the outer diameter of the radial bearing of the turbocharger.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the diameters of Kocher/Gee such that they abide to the claimed function since it has been held that "where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device" - Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Kocher would not appear to operate differently with diameters such that they abide to the claimed function since the diameters of Kocher appear to fit the claimed function as depicted in Fig. 7. Further, applicant appears to place no criticality on the ratio claimed, indicating simply that it is advantageous (Paras 65 and 68 of the PGPUB of the instant specification).
Re claim 19:
Kocher/Gee teaches the turbocharger (Kocher; 120) of claim 12 (as described above).
Kocher discloses an outer diameter of a radial bearing (see Fig. 7 at element 336 (a person having ordinary skill in the at would recognize a type of outer diameter of a radial bearing is shown at element 336)) of the turbocharger (120), and a diameter (see Fig. 7 at element 324 (person having ordinary skill in the art would recognize a type of diameter of element 320 is shown at element 324 as element 320 and 324 are shown integral through common material cross section)) of the shaft (320).
Kocher/Gee fails to disclose wherein the following equation applies:
H/D < 1,
where H is the outer diameter of the radial bearing of the turbocharger and D is the diameter of the shaft.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the diameters of Kocher/Gee such that they abide to the claimed function since it has been held that "where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device" - Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Kocher would not appear to operate differently with diameters such that they abide to the claimed function. Further, applicant appears to place no criticality on the ratio claimed, indicating simply that it is advantageous (Paras 65 and 69 of the PGPUB of the instant specification).
Re claim 20:
Kocher/Gee teaches the turbocharger (Kocher; 120) of claim 12 (as described above).
Kocher discloses a height of a collection chamber (see Modified Fig. 7 above at element C (person having ordinary skill in the art would recognize a type of height of a collection chamber is shown at element C)), and a diameter (see Fig. 7 at element 324 (person having ordinary skill in the art would recognize a type of diameter of element 320 is shown at element 324 as element 320 and 324 are shown integral through common material cross section)) of the shaft (320).
Kocher/Gee fails to disclose wherein the following equation applies:
B/D > 0.2,
where B is the height of the collection chamber and D is the diameter of the shaft.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the height and diameter of Kocher/Gee such that they abide to the claimed function since it has been held that "where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device" - Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Kocher would not appear to operate differently with a height and diameter such that they abide to the claimed function since the distance and diameter appear to fit the claimed function as depicted in Fig. 7. Further, applicant appears to place no criticality on the ratio claimed, indicating simply that it is advantageous (Paras 65 and 70 of the PGPUB of the instant specification).
Re claim 21:
Kocher/Gee teaches the turbocharger (Kocher; 120) of claim 12 (as described above).
Kocher discloses wherein the deflection means (Modified Fig. 7 above - C) is a deflection cone (see Modified Fig. 7 above at C (person having ordinary skill in the art would recognize a type of deflection cone is shown at element C)), an angle between the shaft (320) and the deflection cone (Modified Fig. 7 above - C)(see Modified Fig. 7 above at elements 320 and C (person having ordinary skill in the art would recognize a type of angle is shown between elements 320 and C)), and a slinger angle of the lubricating oil from the shaft (320) in a direction of the deflection cone (Modified Fig. 7 above - C)(see Modified Fig. 7 above - person having ordinary skill in the art would recognize a type of angle is shown between the depicted oil leaving element 910 in a direction to element C).
Kocher/Gee fails to disclose wherein the following equation applies:
X/Z < 1,
where X is the angle between the shaft and the deflection cone and Z is the slinger angle of the lubricating oil from the shaft in the direction of the deflection cone.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the angles of Kocher/Gee such that they abide to the claimed function since it has been held that "where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device" - Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Kocher would not appear to operate differently with the angles such that they abide to the claimed function since the angles appear to fit the claimed function as depicted in Fig. 7. Further, applicant appears to place no criticality on the ratio claimed, indicating simply that it is advantageous (Paras 65 and 71 of the PGPUB of the instant specification).
Re claim 22:
Kocher/Gee teaches the turbocharger (Kocher; 120) of claim 12 (as described above).
Kocher discloses wherein the deflection means (Modified Fig. 7 above - C) is a deflection cone (see Modified Fig. 7 above at C (person having ordinary skill in the art would recognize a type of deflection cone is shown at element C)), a distance of an end of the deflection cone (Modified Fig. 7 above - C) close to the shaft (320)(see Modified Fig. 7 above at element C and 320 (person having ordinary skill in the art would recognize a type of distance is shown between the end of element C where C is nearest 320 and 320)), an angle between the shaft (320) and the deflection cone (Modified Fig. 7 above - C)(see Modified Fig. 7 above at elements 320 and C (person having ordinary skill in the art would recognize a type of angle is shown between elements 320 and C)), an axial length of the deflection cone (Modified Fig. 7 above - C)(see Modified Fig. 7 above at C (person having ordinary skill in the art would recognize a type of axial length of element C is shown)), and a diameter (see Fig. 7 at element 324 (person having ordinary skill in the art would recognize a type of diameter of element 320 is shown at element 324 as element 320 and 324 are shown integral through common material cross section)) of the shaft (320).
Kocher/Gee fails to disclose wherein the following equation applies:
(J + sin(X) • E)/D > 0.5,
where J is the distance of the end of the deflection cone close to the shaft, X is the angle between the shaft and the deflection cone, E is the axial length of the deflection cone, and D is the diameter of the shaft.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the distance, angle, length, and diameter of Kocher/Gee such that they abide to the claimed function since it has been held that "where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device" - Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Kocher would not appear to operate differently with the distance, angle, length, and diameter such that they abide to the claimed function since the distance, angle, length, and diameter of Kocher appear to fit the claimed function as depicted in Fig. 7. Further, applicant appears to place no criticality on the ratio claimed, indicating simply that it is advantageous (Paras 65 and 72 of the PGPUB of the instant specification).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LOREN C EDWARDS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        8/25/22